NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  MIGUEL ILAW,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5096
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-00173-MBH, Judge Marian Blank
Horn.
                ______________________

              Decided: November 9, 2015
               ______________________

   MIGUEL ILAW, San Jose, CA, pro se.

    MARIANA TERESA ACEVEDO, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant-appellee. Also
represented by BENJAMIN C. MIZER, ROBERT E.
KIRSCHMAN, JR., ALLISON KIDD-MILLER.
                ______________________

   Before LOURIE, HUGHES, and STOLL, Circuit Judges.
2                                                ILAW   v. US



LOURIE, Circuit Judge.
     Miguel Ilaw (“Ilaw”) appeals from the U.S. Court of
Federal Claims (“the Claims Court”) decision granting his
request for voluntary dismissal, dismissing his complaint
with prejudice, and declining to transfer his case to the
U.S. District Court for the District of Columbia. Ilaw v.
United States, 121 Fed. Cl. 408 (2015). For the reasons
set forth below, we vacate and remand.
                      BACKGROUND
    This appeal relates to an elaborate web of cases before
every echelon of state and federal court, which the Claims
Court thoroughly described in its opinion below. We now
provide only a brief overview of that history.
    In April 2003, Ilaw started working for the Daughters
of Charity Health System (“DCHS”) as an insurance
verifier and patient account representative. It is unclear
what his employment status was from July 2003 to Feb-
ruary 2007, but Ilaw alleges that in February 2007, he
was offered a full-time insurance verifier position in the
DCHS Caritas Department. According to Ilaw, he was
the “‘fifth youngest member and the only male member’”
on his team. Id. at 411.
    In May 2010, after an “‘urgent reorganization,’” Ilaw’s
team relocated to DCHS’s O’Connor Hospital. Id. While
at O’Connor Hospital, Ilaw was assigned to a new female
manager and female supervisor. According to Ilaw, from
May to September 2010, he suffered gender-based dis-
crimination and harassment under the new management.
    After alleged attempts to work with DCHS to “remedy
and resol[ve]” the alleged harassment, Ilaw was eventual-
ly terminated on September 14, 2010. Id. The next day,
Ilaw filed a disability claim at the Workers’ Compensation
Appeals Board in San Jose, California. It is unclear from
the record what eventually became of that claim. But on
September 16, 2010, Ilaw filed a complaint at the Equal
ILAW   v. US                                              3



Employment Opportunity Commission, alleging discrimi-
nation under Title VII, and requesting a Notice of Right to
Sue.
    Ilaw subsequently retained counsel, and on November
5, 2010, sued DCHS in the Superior Court of Santa Clara
County of California, claiming, inter alia, gender discrim-
ination and wrongful termination. In March 2011, Ilaw
agreed to alternative dispute resolution, signing a settle-
ment agreement releasing DCHS from any and all claims.
Over the next few days, however, Ilaw uncovered what he
considered to be an objectionable provision, immediately
withdrew from the agreement, and removed his attorney
for “betrayal and misrepresentation.” Id. at 413. Thus
began a barrage of pro se filings before state and federal
courts.
    In the Superior Court, Ilaw moved to dismiss his No-
vember 5, 2010 action without prejudice. Yet despite that
voluntary dismissal, Ilaw continued to file similar claims
in the Superior Court. In September 2011, for example,
Ilaw filed a claim against DCHS and its Caritas Depart-
ment for wrongful termination. In April 2012, he filed
two “fraud” claims: one against the State of California and
the Superior Court; the other against Littler Mendelson
PC, who represented DCHS. And by July 2012, Ilaw had
earned “Vexatious Litigant Status” in the Superior Court.
See id. at 414 n.5. Indeed, as the Claims Court notes: “On
multiple occasions during [Ilaw’s] State court proceedings,
the court was notified of [his] vexatious litigant status
and other litigations. On at least one occasion, [Ilaw] was
denied permission to file in the State court based on his
status as a vexatious litigant.” Id. at 416 (footnote omit-
ted).
    While Ilaw’s various state actions, some of which he
voluntarily dismissed, id. at 416 n.7, meandered through
the hierarchy, he filed additional related actions in feder-
al court. In June 2011, for example, Ilaw filed an action
4                                                ILAW   v. US



in the United States District Court for the Northern
District of California against DCHS claiming, inter alia,
gender discrimination and wrongful termination. After
failed appeals to the Ninth Circuit and the United States
Supreme Court, Ilaw again filed a complaint in the dis-
trict court naming Littler Mendelson, DCHS, the Judicial
Counsel of California, and Judge Lucy Koh, among others,
as defendants. He alleged violations of his constitutional
rights and causes of action under 42 U.S.C. §§ 1983, 1985,
and 1986. Ilaw’s allegations were repeatedly dismissed
because, as the Ninth Circuit noted, “‘the questions raised
in this appeal are so insubstantial as not to require fur-
ther argument.” Id. at 419.
    On February 24, 2015, Ilaw filed the instant com-
plaint in the Claims Court, naming the United States,
Judge Lucy Koh, and Littler Mendelson as defendants. 1
Ilaw alleged violations of his constitutional rights under
the Fifth and Fourteenth Amendments; civil rights viola-
tions under 42 U.S.C. §§ 1983 and 1985; and the “tort of
outrage/physical illness.” Id. at 419–20. Ilaw also filed a
“motion/notice for disqualification of Ninth Circuit
courts.” Id. at 420 (emphasis removed). Shortly thereaf-
ter, and before the defendants could file their responses,
Ilaw filed “an application for voluntary dismissal and
removal to [the District Court for the District of Colum-
bia].” Appellee’s App. 56. The defendants filed a response
in support of dismissal, but opposing any transfer and
alternatively recommending summary dismissal. See id.
at 59–67. Ilaw responded, opposing summary dismissal
and arguing “[t]he Court should not dismiss the claim as



    1   While this case remained pending before the
Claims Court, Ilaw filed a similar case in the District
Court for the District of Columbia. Ilaw v. Dep’t of Jus-
tice, No. 15-cv-00609 (D.D.C. Apr. 21, 2015); Appellee’s
App. 182–232.
ILAW   v. US                                              5



frivolous as the Court is simply without jurisdiction over
the subject matter and private parties.” Id. at 152.
    The Claims Court granted Ilaw’s motion for voluntary
dismissal, but declined to transfer the case. With respect
to the dismissal, the court reasoned that: (1) it only has
jurisdiction over claims against the United States; thus,
the claims against Littler Mendelson and Judge Koh were
improperly before it, Ilaw, 121 Fed. Cl. at 424; (2) neither
the due process nor equal protection clauses of the Fifth
and Fourteenth Amendments are money-mandating, and
thus neither can provide the court with jurisdiction under
the Tucker Act, id. at 425–26; and (3) it has never had
jurisdiction over claims under the Civil Rights Act, or
those that sound in tort, id. at 426–27.
    The court then declined to transfer Ilaw’s case, find-
ing that he failed to satisfy the statutory requirements for
such a transfer. Id. at 428. Specifically, the court held
that transferring Ilaw’s case would not be in the “‘interest
of justice,’ given the exhaustive history of [Ilaw’s] prior,
unsuccessful litigation in State and Federal Courts, and
the prior finding by numerous courts of the frivolous and
vexatious nature of [Ilaw’s] allegations.” Id. Moreover,
the court noted that “Ilaw filed a complaint in the United
States District Court for the District of Columbia, shortly
after he filed the above captioned case in this court,” and
that “absolutely no purpose would be served to transfer
the above captioned case to the same court.” Id.
    The complaint was then dismissed with prejudice.
Ilaw timely appealed to this court, and we have jurisdic-
tion pursuant to 28 U.S.C. § 1295(a)(3).
                       DISCUSSION
    In reviewing decisions of the Claims Court, we apply a
de novo standard to legal conclusions, and a clear-error
standard to factual findings. See Kansas Gas & Elec. Co.
v. United States, 685 F.3d 1361, 1366 (Fed. Cir. 2012).
6                                                  ILAW   v. US



Procedural questions, such as the application of the rules
governing voluntary dismissals, are legal in nature and
therefore reviewed de novo. See, e.g., Youssef v. Tishman
Const. Corp., 744 F.3d 821, 824 (2d Cir. 2014) (quoting
ISC Holding AG v. Nobel Biocare Fin. AG, 688 F.3d 98,
109 (2d Cir. 2012)).
     This appeal turns on proper application of the Rules
of the U.S. Court of Federal Claims (“RCFC”) 2 governing
voluntary dismissals. Under Rule 41(a)(1)(A)(i), a plain-
tiff may voluntarily dismiss his action by filing a “notice
of dismissal” before the opposing party serves an answer
or a motion for summary judgment. RCFC 41(a)(1)(A)(i).
Unless the notice states otherwise, the plain text of the
rule provides that such a dismissal is “without prejudice.”
Id. 41(a)(1)(B). 3 The court has no discretion in that
respect. See, e.g., Youseff, 744 F.3d at 824 (citing Com-
mercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074,
1077 (9th Cir. 1999) (“[A] court has no discretion to exer-
cise once a Rule 41(a)(1) dismissal is filed.”)). If, however,
dismissal is not available under Rule 41(a)(1)(A)(i), viz.,
the plaintiff desires dismissal at a later time point in the



    2   Rules 41(a)(1) and 41(a)(2) of the Rules of the U.S.
Court of Federal Claims are identical, in relevant part, to
Rules 41(a)(1) and 41(a)(2) of the Federal Rules of Civil
Procedure.
    3   Rule 41(a)(1)(B) also notes: “if the plaintiff previ-
ously dismissed any federal- or state-court action based
on or including the same claim, a notice of dismissal
operates as an adjudication on the merits,” i.e., a dismis-
sal with prejudice. That provision does not apply here,
however, because, as the government admits, “Mr. Ilaw
voluntarily dismissed actions in state and Federal Court
stemming from his employment dispute with Daughters
of Charity Health System, although not containing the
same claims at issue herein.” Appellee’s Br. 9.
ILAW   v. US                                                7



proceedings, then “an action may be dismissed at the
plaintiff’s request only by court order, on terms that the
court considers proper.” RCFC 41(a)(2). The court neces-
sarily enjoys some discretion in issuing that order, includ-
ing the authority to dismiss with prejudice. Cf. Walter
Kidde Portable Equip., Inc. v. Universal Sec. Instruments,
479 F.3d 1330, 1336 (Fed. Cir. 2007) (“Rule 41(a)(2) gives
courts discretion in deciding whether to grant a plaintiff’s
motion to voluntarily dismiss and whether to impose
terms and conditions in granting such a motion.”).
    In this case, Ilaw filed, what he terms, an “application
for voluntary dismissal and removal to district court.”
Appellee’s App. 56–58. This “application” was filed before
the defendants served either an answer or a motion for
summary judgment. See Ilaw, 121 Fed. Cl. at 410. And,
in this “application,” Ilaw states: “Respectfully, indigent
and pro se Plaintiff Miguel Ilaw is voluntarily dismissing
his claim without prejudice under this Court for ‘lack of
jurisdiction’ and transferring to United States District
Court, The District of Columbia, above-entitled Case No.
15-0173-MBH.” Appellee’s App. 56.
    Ilaw argues that his application for dismissal invoked
Rule 41(a)(1)(A)(i), see Appellant’s Br. 9, and thus, in light
of the plain text of that rule, the Claims Court erred in
dismissing with prejudice. The government responds by
suggesting that Ilaw’s application, which arguably in-
cludes language requesting a transfer, instead falls under
Rule 41(a)(2), see Appellee’s Br. 9–10, and thus the court
had the discretion to dismiss the case with prejudice. The
government also contends that the Claims Court properly
rejected Ilaw’s transfer request, irrespective of its dismis-
sal with prejudice.
     Despite the Claims Court’s thorough opinion delineat-
ing the boundaries of its jurisdiction and fully supporting
its denial of transfer, we nonetheless agree with Ilaw that
the court erred in dismissing his complaint with preju-
8                                                 ILAW   v. US



dice. We accordingly vacate and remand with direction to
dismiss Ilaw’s complaint without prejudice. In light of
that holding, any discussion of transfer is moot.
    Certainly, the form of Ilaw’s “application” leaves much
to be desired: it does not invoke the exact language of the
rule, lacking the proper “notice of dismissal” title, and it
oddly incorporates a possible request for transfer. But we
decline to penalize Ilaw, a pro se plaintiff, for less than
ideal form. As some of our sister circuits have held in
similar contexts, form should not usurp substance. In
Smith v. Potter, for example, the Seventh Circuit found
that a document captioned “motion to voluntarily dismiss”
constituted a “notice of dismissal” for purposes of Rule
41(a)(1)(A)(i), warranting a dismissal without prejudice.
513 F.3d 781, 782–83 (7th Cir. 2008); accord Williams v.
Ezell, 531 F.2d 1261, 1263 (5th Cir. 1976) (“Although Rule
41(a)(1) was not cited in the Motion for Dismissal, there is
no question that the plaintiffs were acting pursuant to it.
That it was styled a ‘Motion for Dismissal’ rather than a
‘Notice of Dismissal’ is, in our opinion, a distinction with-
out a difference.”); cf. Garber v. Chi. Mercantile Exch., 570
F.3d 1361 (Fed. Cir. 2009) (relying on Smith in holding
that the parties’ agreement satisfied the requirements of
Rule 41(a)(1)(A)(ii) despite deviations from the standard
form, i.e., the inclusion of an additional proposed order).
    We conclude similarly here. Ilaw’s “application” is
nothing more than a “notice of dismissal,” properly filed
before the defendants served an answer or a motion for
summary judgment. Ilaw, 121 Fed. Cl. at 410. Indeed,
Ilaw recognizes the import of Rule 41(a)(1)(A)(i)’s timing
prescription, and appears to invoke its language by stat-
ing: “As of the present date . . . the Defendant has not
submitted any response to motion for disqualification . . .
nor answer to the federal complaint.” Appellee’s App. 56.
As such, the simple filing of the “application” effected the
termination of the lawsuit, divesting the Claims Court of
jurisdiction and warranting consequent dismissal without
ILAW   v. US                                               9



prejudice. See, e.g., Youssef, 744 F.3d at 824 (“A dismissal
with prejudice, in this circumstance, constitutes grounds
for vacatur and remand with instructions to correct the
error.” (citing Pedrina v. Han Kuk Chun, 987 F.2d 608,
610 (9th Cir. 1993); Manze v. State Farm Ins. Co., 817
F.2d 1062, 1069 (3d Cir. 1987))).
    The government’s attempts to redefine Ilaw’s “appli-
cation” are unpersuasive. As an initial matter, the appli-
cation itself highlights Ilaw’s action: Ilaw “is voluntarily
dismissing,” an absolute right early in the proceedings,
and “is . . . transferring to” another court. Appellee’s App.
56. The “application” thus lacks a formal transfer re-
quest, and importing one is certainly a stretch. Indeed,
Ilaw’s own actions underscore his understanding that he
was responsible for moving his case to the district court.
On April 21, 2015, one month after Ilaw filed his “applica-
tion for voluntary dismissal,” Ilaw filed a complaint in the
District Court for the District of Columbia, alleging a
myriad of similar claims. Appellee’s App. 56.
    Even if Ilaw’s statement can be construed as a trans-
fer request, it does not change the form of the underlying
“notice of dismissal” and invoke Rule 41(a)(2). Rule
41(a)(2) only applies “[e]xcept as provided in Rule
41(a)(1),” and Rule 41(a)(1)(i) is otherwise a lenient rule
married to temporal requirements; if those requirements
are satisfied, then Rule 41(a)(1)(i) applies.
    Moreover, a transfer request is entirely irrelevant in
view of the overwhelming power of a notice of dismissal
during the proceeding, viz., the filing of the notice itself
terminates the suit and divests the court of jurisdiction
over all subsequent motions. In re Bath & Kitchen Fix-
tures Antitrust Litig., 535 F.3d 161, 165 (3d Cir. 2008)
(“Up to the ‘point of no return,’ dismissal is automatic and
immediate—the right of a plaintiff is ‘unfettered.’ A
timely notice of voluntary dismissal invites no response
from the [tribunal] and permits no interference by it.”)
10                                                ILAW   v. US



(citations omitted); see 9 Charles Alan Wright & Arthur R.
Miller, Federal Practice & Procedure: Civ. 3d § 2367, at
559–61 (3d ed. 2008) (“After the dismissal, the action is no
longer pending in the district court and no further pro-
ceedings in the action are proper.”). Ilaw’s “application”
effected an immediate termination, and the Claims Court
accordingly lacked the authority to dismiss with prejudice
or address transfer. Any discussion whether the court
abused its discretion in declining to transfer is thus moot.
    If the Claims Court had wished to dismiss with preju-
dice as a sanction for Ilaw’s almost certain litigation
abuse thus far, then it would have so stated, offering an
appropriate explanation in its thorough opinion that its
action was in fact a sanction. Absent such an explana-
tion, however, we simply cannot affirm the court’s dismis-
sal with prejudice.
                       CONCLUSION
     The Claims Court erred in dismissing Ilaw’s com-
plaint with prejudice. We therefore vacate and remand
with direction to dismiss the complaint without prejudice.
In light of that holding, the appeal from the decision not
to transfer is moot.
                 VACATED AND REMANDED
                          COSTS
     No costs.